Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Status of Amendment
Examiner acknowledges receipt of amendment to application 16/736,370 received March 14, 2022. Claim 3 is canceled, claims 1-2, 4-6, 15-16 and 19-20 are amended, and claims 7-14 and 17-18 are left as previously presented.
Allowable Subject Matter
Claims 1-2 and 4-20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
A thorough examination of Applicant’s arguments, received March 14, 2022, has caused the Examiner to reevaluate his understanding of the invention, and finds the Applicant’s arguments persuasive. The Examiner’s new, more thorough, understanding of the claimed invention, as now amended, has persuaded him to agree the claimed invention is not disclosed, taught or suggested in the prior art, nor would it have been obvious to one of ordinary skill in the art to modify the prior art to meet the claimed limitation(s).
Regarding Claim 1: Though the prior art discloses a charging system to charge an energy storage device of an electric vehicle comprising multiple isolated DC power outlets and switching assembly for making connections of the isolated DC power outlets in a series or parallel fashion to the energy storage device, it fails to teach or suggest the aforementioned limitations of claim 1, and further including the combination of: 
wherein the charging assembly controls the switching assembly to dynamically
configure a maximum charging voltage.
Regarding Claim 15: Though the prior art discloses a method for charging an energy storage device comprising multiple isolated DC power outlets and switching assembly for making connections of the isolated DC power outlets in a series or parallel fashion to the energy storage device, it fails to teach or suggest the aforementioned limitations of claim 15, and further including the combination of: 
controlling the switching assembly, via the charging assembly, to dynamically configure a maximum charging voltage.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY D ROBBINS whose telephone number is (571)272-7585. The examiner can normally be reached 8:30AM - 5:30PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JERRY D ROBBINS/            Examiner, Art Unit 2859